                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
                                                 )
vs.                                              )   Case No. 11–CR-30164-SMY
                                                 )
                                                 )
CASEY M. RIGSBY,                                 )
                                                 )
                       Defendant.                )


                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter comes before the Court on Defendant Casey M. Rigsby's motion for a

reduction of his criminal sentence following the retroactive application of the Fair Sentencing

Act of 2010, Pub. L. 111-220; §§ 2-3, 124 Stat. 2372, 2372 (2010), as set forth in the First Step

Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018) (Doc. 76). The Court

construes this as a motion pursuant to 18 U.S.C. § 3582(c)(1)(B). Federal Public Defender

Stephen R. Welby entered his appearance on behalf of the Defendant (Doc. 78) and subsequently

filed a Motion to Withdraw as Counsel on the basis the First Step Act does not apply (Doc. 79).

For the following reasons, the Motion to Reduce Sentence under the First Step Act is DENIED

and the Motion to Withdraw as Counsel is GRANTED.

       Section 404 allows the Court to reduce a defendant's sentence for a crack cocaine offense,

but only if the Court had imposed that sentence before another statute—the Fair Sentencing

Act—lowered the statutory sentencing range for that crack cocaine offense. First Step Act, §

404(b). The First Step Act retroactively applies the Fair Sentencing Act's lower statutory


                                           Page 1 of 2
sentencing ranges and allows the Court to bring past sentences into line with the lower ranges.

The authority to reduce a sentence applies only to (1) federal offenses (2) committed before

August 3, 2010, the effective date of the Fair Sentencing Act, (3) for which the Fair Sentencing

Act changed the statutory penalty range, i.e., certain crack cocaine offenses. See First Step Act,

§ 404(a). Whether to reduce a sentence under the First Step Act is within the discretion of the

Court. First Step Act, § 404(c). In other words, the Court may, but is not required to, reduce a

defendant's sentence if the Fair Sentencing Act changed the applicable statutory penalty range.

       Defendant was convicted on one Count for being a felon in possession of a firearm and

was sentenced on June 28, 2012. Defendant's conviction is not covered by § 404 of the First

Step Act as he committed his federal offense in 2011 – well after the effective date of the Fair

Sentencing Act and was not convicted of a crack cocaine offense. See United States v. Kamber,

2019 WL 399935, at *1 (S.D. Ill. Jan. 31, 2019) (citing First Step Act, § 404(a)). For these

reasons, the First Step Act does not authorize a reduction in the Defendant's sentence.

       Accordingly, the Court DENIES the Defendant's motion for a sentence reduction

pursuant to 18 U.S.C. § 3582(c)(1)(B) based on the First Step Act's retroactive application of the

Fair Sentencing Act (Doc. 76) and GRANTS FPD Stephen R. Welby's Motion to Withdraw as

Counsel (Doc. 79).

       IT IS SO ORDERED.

       DATED: November 14, 2019



                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
